PER CURIAM.
This is an appeal from a motion for post-conviction relief under Criminal Procedure Rule No. 1, F.S.A. Chapter 924 Appendix.
The defendant pleaded guilty and was adjudged guilty of breaking and entering with intent to commit a misdemeanor, at which time he was represented by the Public Defender. After pre-sentence investigation he was sentenced to serve a term of from six months to three years in the Florida State Prison.
The record does not show that he was represented by counsel at the time he was sentenced. This court has held that the time of sentencing is a critical step in the criminal procedure during which a defendant is entitled to court-appointed counsel if he is not able to provide his own counsel. Williams v. State, Fla.App.1964, 165 So.2d 197.
Accordingly, the Order denying post-conviction relief is reversed with directions that *558the court grant the Motion, set aside the sentence, and bring the defendant before the court for re-sentencing.
Reversed.
ALLEN, Acting C. J., and WHITE and ANDREWS, JJ., concur.